Citation Nr: 0926407
Decision Date: 07/15/09	Archive Date: 09/03/09

Citation Nr: 0926407	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  97-09 956	)	DATE JUL 15 2009
	)
      RECONSIDERATION	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for a left ankle disability, effective prior to 
February 7, 2002.  

2.  Entitlement to an evaluation in excess of 40 percent 
disabling for a left ankle disability, effective February 7, 
2002.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama in which the RO granted an evaluation of 
20 percent disabling for the Veteran's right ankle 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In what appears to be September 2006, VA received a statement 
from the Veteran referring to chloracne.  In February 2008, 
VA received a statement from the Veteran in which he 
questioned the status of a claim for service connection for 
hypertension.  Also in February 2008, VA received a statement 
from the Veteran in which he stated that he was claiming 
conditions (osteoarthritis ?) as secondary to an ankle 
injury.  

The Veteran is asked to clearly indicate what new claims he 
is filing with the RO.  These matters are referred to the RO 
for appropriate action.  


REMAND

In June 1994, VA received a claim from the Veteran for an 
increased rating for his service connected left ankle 
disability; then rated as 10 percent disabling.  In an August 
1995 rating decision, the RO granted an increase to 20 
percent disabling and the Board upheld that decision in an 
August 1998 decision.  In April 1999, the Court of Appeals of 
Veterans Claims (Court) vacated that August 1998 Board 
decision and remanded the matter to the Board.  

In November 2001, the Board issued another decision, again 
upholding the RO's August 1995 decision.  In November 2001, 
the Veteran filed a motion for reconsideration of the 
November 2001 Board decision.  That motion is date stamped 
February 7, 2002.  In February 2002, the Board sent this 
document to the RO to carry out any necessary action.  

In a May 2003 rating decision, the RO increased the 
evaluation assigned for the Veteran's left ankle disability 
to 40 percent disabling.  In that decision, the RO assigned 
February 7, 2002 as the effective date of that increase, 
referring to this date as the date of receipt of a claim for 
an increased rating.  

In September 2006, the Board issued a decision reconsidering 
the November 2001 decision, and again upheld the RO's 
decision.  In July 2008, the Court issued a decision vacating 
the Board's September 2006 decision and remanding the matter 
to the Board. 

In the July 2008 decision, the Court determined that the 
document date stamped as received by VA on February 7, 2002 
was not a claim for an increased rating.  The Court 
determined that the grant of the 20 percent rating in the 
August 1995 rating decision and the grant of the 40 percent 
rating in the May 2003 rating decision both flowed from the 
claim received by VA in June 1994.  

In June 2009, the Veteran submitted evidence dated in October 
2007.  That evidence is pertinent to his left ankle 
disability.  He did not waive consideration of the evidence 
by the RO in the first instance.  As such, the matter must be 
remanded so that the RO can consider this item of evidence.  
See 38 C.F.R. § 20.1304(c) (2008).  

Additionally, all evidence added to the record since the RO 
last issued a supplemental statement of the case, in April 
2001, has yet to be reviewed by the RO with regard to the 
June 1994 claim.  This should be accomplished on remand.  

Although this matter is procedurally complex, what is 
important is that the issues on appeal ultimately stem from 
the claim filed by the Veteran in June 1994.  

Since the law regarding VCAA notice has developed since the 
RO decided this case, on remand notice should be sent to the 
Veteran consistent with 38 U.S.C.A. § 5103, 38 C.F.R. 
§ 3.159, and the Court's decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).  


Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran providing 
him with VCAA notice with regard to his 
June 1994 claim for an increased rating 
for his service connected left ankle 
disability. This notice should comply with 
38 U.S.C.A. § 5103, 38 C.F.R. § 3.159, 
Dingess v. Nicholson, 19 Vet. App. 479 
(2006) (effective dates), and Vazquez v. 
Flores v. Peake, 22 Vet. App. 37 (2008) 
(disability ratings).  

2.  After allowing for an appropriate time 
for the Veteran to respond to the above 
letter, and after conducting any necessary 
additional development, readjudicate the 
issues on appeal taking into consideration 
all pertinent evidence of record received 
since the RO last issued a supplemental 
statement of the case in April 2001.  

3.  If the benefits sought on appeal are 
not granted in full, issue a supplemental 
statement of the case and allow for an 
appropriate time for the Veteran to 
respond thereto; then return the matter to 
the Board for appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

(CONTINUED ON NEXT PAGE)


			
	MARK W. GREENSTREET	
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




Citation Nr: 0630673	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  97-09 956	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a left ankle disability, effective prior to February 7, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for 
a left ankle disability, effective February 7, 2002.  


REPRESENTATION

Appellant represented by: 	Richard P. Cohen, attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This case was originally before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (RO), that granted an 
evaluation of 20 percent for the veteran's left ankle 
disability.  

The Board denied an evaluation in excess of 20 percent in an 
August 1998 decision.  The Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded the 
claim.  The Board remanded the claim for additional 
development in September 1999.  The Board denied an increased 
evaluation for a left ankle disability in November 2001.  

The veteran submitted a new claim for an increased evaluation 
for the left ankle disability on February 7, 2002.  A May 
2003 rating decision assigned an evaluation of 40 percent, 
effective February 7, 2002.  

In March 2006, the veteran's attorney submitted a Motion for 
Reconsideration of the November 2001 Board decision.  A 
Deputy Vice Chairman issued an order for reconsideration in 
July 2006.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§ 20.1000 (2006).  An enlarged panel of the Board has been 
convened for the purpose of rendering a decision on 
reconsideration.  The final decision ultimately entered will 
take the place of the November 2001 Board decision and will 
be the final decision of the Board.  


FINDINGS OF FACT

1.  Overall, the competent medical evidence shows that prior 
to February 7, 2002, the veteran's left ankle disability did 
not result in ankylosis in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion, between zero and 
10 degrees.

2.  Overall, the competent medical evidence shows that for 
the period beginning February 7, 2002, the veteran's left 
ankle disability does not result in marked interference with 
employment or necessitate frequent periods of hospitalization 
such as to render impractical the application of the regular 
rating schedule standards.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for a left ankle disability, effective prior to 
February 7, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 
(2006).

2.  The schedular criteria for an evaluation in excess of 40 
percent for a left ankle disability, effective February 7, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The rating schedule provides that ankylosis of the ankle in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees, warrants a 30 
percent evaluation.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, addiction, inversion or 
eversion deformity warrants a 40 percent evaluation.  
Diagnostic Code 5270.  An evaluation in excess of 40 percent 
is not warranted for an ankle disorder.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, without the appropriate medical training and 
expertise, the veteran is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
an opinion as to whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, the 
veteran's assertions cannot constitute competent medical 
evidence that his service-connected left ankle disability 
warrants an increased evaluation.  

Entitlement to an evaluation in excess of 20 percent, 
effective prior to February 7, 2002, for a left ankle 
disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
a left ankle disability, effective prior to February 7, 2002.  
The competent medical evidence, overall, simply does not show 
that the veteran's left ankle condition results in ankylosis 
in plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees under Diagnostic 
Code 5270. 

The report of a July 1995 VA examination noted the veteran's 
complaints of constant pain in the left ankle, a reduced 
range of motion of the ankle and an inability to walk for 
prolonged periods of time.  The report indicated that the 
veteran ambulated with a significant limp favoring the left 
ankle.  The examiner noted that the veteran appeared to be in 
no distress at that time.  Physical examination of the left 
ankle revealed a well healed surgical incision measuring 
about 10 centimeters over the lateral aspect of the left 
ankle.  Swelling was noted on the lateral aspect of the left 
ankle.  Range of motion testing revealed dorsiflexion to 10 
degrees, plantar flexion to 15 degrees and inversion and 
eversion that was severely restricted.  X-ray examination of 
the left ankle was normal.  The report also noted that the 
veteran had pes planus deformity of both feet.  The Board 
finds that this report provides highly probative evidence 
against this claim. 

A March 1995 private treatment report noted that the veteran 
was currently employed as an assistant fire chief.  Although 
the report noted the veteran's history of being told he has 
subtalar arthritis, the physician stated "being honest, I 
don't see on the x-ray here today."  He noted, however, that 
the x-ray did reveal a couple of bone fragments distal to the 
lateral malleolus.  The report noted that the veteran has an 
antalgic gait and that his left ankle has very little 
inversion.  The Board finds this report to provide more 
evidence against this claim. 

In correspondence received in October 1995, the veteran 
reported that his left ankle disorder was manifested by a 
reduced range of motion and strength.  He noted that his left 
ankle was painful, swelled often, and prevented him from any 
prolonged walking.  

A February 1997 private treatment report indicates that the 
veteran underwent a comprehensive arthroscopic examination of 
the left ankle with extensive debridement.  The report noted 
a small arthritic change on the dome of the talus.  It also 
noted that "he had had the peroneal tendon ligament 
reconstruction and that [this condition] was impinging on the 
talus as it moved in flexion and extension direction."  
Debridement and removal of small bony chips was accomplished 
and an open procedure was not felt to be indicated.  A 
follow-up treatment report, dated in March 1997, shows that 
the veteran should be excused from work from February 12, 
1997 through March 25, 1997.  

The report of a November 1997 examination notes the veteran's 
complaints of pain and swelling upon prolonged standing or 
walking.  The report indicates that he was fairly comfortable 
in a sitting or lying position.  It also noted that he could 
walk two and a half to three blocks or stand for 30 to 40 
minutes before having any pain.  The report indicated that he 
wore an ankle brace, walked with a limp and occasionally used 
a cane.  Physical examination revealed no tenderness, no 
deformity and no edema.  The examiner noted the veteran's 
surgical scars and indicated that examination of the left 
foot revealed no tenderness or deformity.  Range of motion 
testing revealed dorsiflexion to 0 degrees, plantar flexion 
to 35 degrees and limited inversion and eversion motions.  X-
ray examination of the left ankle revealed no residual bony 
deformity with osteoporosis.  The examination report 
concluded with diagnoses of: (1) chronic pain in the left 
ankle, status-post remote injury and surgical procedures, and 
(2) remote fracture of the fifth metatarsal, left, without 
significant sequelae.  The examining physician also commented 
that the functional loss due to pain was significant.  
However, the overall report provides more evidence against 
this claim.      

Medical treatment records dated in 1998 and 1999 were 
obtained.  An August 1998 x-ray examination report reveals 
that the veteran had some narrowing and arthritis of the left 
ankle joint space.  An October 1999 MRI revealed "some 
articular cartilage loss over the tibio-talar joint."  The 
veteran's tendons were normal and no ligament injuries were 
noted.  In October 1999 treatment notes, the veteran's 
private physician interpreted the previous x-ray and MRI 
examination reports as showing that the veteran had arthritis 
of the left ankle.  

The report of a November 1999 VA examination provides that 
the veteran reported constant pain in his left ankle, as well 
as swelling and instability.  Physical examination revealed 
that the veteran limped while walking, favoring his left 
ankle.  Range of motion testing revealed dorsiflexion to 5 
degrees and dorsiflexion to 20 degrees.  Range of motion 
caused pain on motion.  No swelling was present and the 
veteran's surgical scar was noted to be well healed.  The 
examining physician noted that the veteran had left ankle 
pain, limited movement and muscle stiffness.  There was no 
muscle spasm, dislocation, or locking of the ankle.  The 
prior surgery was noted to have corrected any lateral 
instability.  The physician indicated that functional 
impairment during flare-ups was moderate to moderately 
severe.  

The report of a March 2000 VA examination provides that the 
veteran reported having constant left ankle pain and that he 
wore a brace on this ankle.  However, the physician noted 
that veteran did not wear the brace on the day of the 
examination.  Physical examination revealed no swelling or 
effusion of the left ankle.  Some tenderness of the left 
ankle was noted.  Range of motion testing of the left ankle 
revealed dorsiflexion to 5 degrees and plantar flexion to 20 
degrees.  Inversion and eversion were limited.  

Overall, the foregoing evidence simply does not show that the 
veteran's left ankle disability satisfies the criteria 
(ankylosis of the ankle in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion, between zero and 
10 degrees) required by an increased evaluation for the left 
ankle disability, prior to February 7, 2002, under Diagnostic 
Code 5270.  

The Board has considered entitlement to an increased 
evaluation on other grounds.  In January 1998, the veteran's 
prior representative requested that VA consider rating the 
veteran's service-connected left ankle disability under 
Diagnostic Code 5311 for a muscle injury of the veteran's 
foot and ankle area.  At the time, the evidence of record 
established that the veteran had injured his left ankle and 
had residual limitation of motion and pain.  There was also 
evidence of the May 1994 ligament repair surgery and the 
February 1997 arthroscopic examination and debridement of the 
left ankle.  The exact nature of veteran's service-connected 
left ankle disability was unclear, so consideration under all 
appropriate diagnostic codes, including 5311 for muscle 
injury, was certainly appropriate.  However, in August 1999 
the veteran's current attorney requested that VA consider 
"whether the veteran's injury and the tenoneal tendon 
ligament reconstruction constitutes a severe muscle injury 
under diagnostic code 5311 which justifies an additional 30% 
disability rating."  

As the Board understands this, the veteran's attorney is 
requesting that his current 20 percent disability rating for 
limitation of motion be continued and that the veteran also 
be rated as 30 percent disabled for a muscle injury.  This 
would be inappropriate.  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2006).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2006).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  To state it 
somewhat differently, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  

The medical evidence of record clearly shows that the 
veteran's service-connected left ankle disability is 
manifested by continued complaints of pain along with 
objective evidence of limitation of motion of the left ankle 
joint.  To rate the left ankle disability for both muscle 
injury and limitation of motion would result in pyramiding, 
which is proscribed by regulation.  The Board finds that the 
veteran's condition is properly evaluated based on limitation 
of motion. 

The Board also observes that other foot injuries are rated 
under Diagnostic Code 5284.  Under this diagnostic code a 
moderately severe injury warrants a 20 percent rating while a 
severe foot injury warrants a 30 percent rating, which is the 
highest rating assignable under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  This 
diagnostic code also notes that actual loss of use of the 
foot warrants a 40 percent rating.  

In this case, there is no evidence of record to support that 
the veteran has lost the use of his left foot.  The medical 
evidence of record reveals that the veteran did have a Jones 
fracture of the left fifth metatarsal along with his left 
ankle injury.  Subsequently, there is no evidence of any 
symptoms related to the veteran's foot resulting from that 
injury.  Rather, the medical evidence of record reveals 
continued pain and limitation of motion of the left ankle.  
As such, rating the veteran's left ankle disability under 
Diagnostic Code 5284 is inappropriate.  The veteran has a 
service connected ankle disorder, not a service connected 
foot disorder.   

Despite the finding that the veteran's condition is properly 
evaluated based on limitation of motion, the Board has 
considered rating the veteran's service-connected left ankle 
disability under Diagnostic Code 5311 for a muscle injury to 
the area of the left ankle.  The Board notes that the 
provisions of the rating schedule governing evaluation of 
muscle injuries were amended during the course of this 
appeal.  See 62 Fed. Reg. 30235-30240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  62 Fed. Reg. 30235-30237.  

Under Diagnostic Code 5311, a 30 percent disability rating is 
warranted for a severe muscle injury to the posterior and 
lateral crural muscles.  38 C.F.R. § 4.73, Diagnostic Code 
5311 (2006).  Generally, the rating schedule contemplates 
muscle injuries as being caused by missile damage to the 
muscles and tendons.  See 38 C.F.R. §§ 4.55, 4.56 (2006).  
While this is not meant to exclude other types of muscle 
injures, the evidence of record does not support that the 
veteran has any muscle injury to the left ankle.  The veteran 
underwent a peroneal tendon ligament reconstruction in May 
1994 and arthroscopic examination with debridement of the 
left ankle in February 1997.  However, subsequent medical 
examination revealed that there is no muscle injury or left 
ankle instability, providing highly probative evidence 
against this claim.  Rather, the surgery has corrected any 
instability that may have existed.  As such, rating the 
veteran's left ankle disability under this Diagnostic Code 
under the code is not required.  The Board also finds that a 
separate rating under this code section would violate 
38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  The veteran's service-connected left ankle 
disability involves limitation of motion and complaints of 
pain, and the record does not show additional symptoms due to 
muscle damage.  Post-service medical records are found to 
provide evidence against this contention. 

The August 1998 x-ray examination and the October 1999 MRI 
examination revealed that the veteran has arthritis of the 
left ankle.  The entirety of the evidence of record reveals 
that the veteran injured his left ankle during National Guard 
Service.  Subsequently he had continued complaints of pain 
and limitation of motion with radiology evidence of arthritis 
of the left ankle.  As such the veteran's service-connected 
left ankle disability is most properly rated under Diagnostic 
Code 5010, for traumatic arthritis.  

Diagnostic code 5010 requires that traumatic arthritis be 
rated as degenerative arthritis.  Diagnostic Code 5010 
(2006).  Diagnostic Code 5003, degenerative arthritis, 
requires rating under limitation of motion of the affected 
joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006) 
(emphasis added).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 (2006).  

The veteran's service-connected left ankle disability is 
rated as 20 percent disabling for marked limitation of 
motion.  This is the highest rating assignable under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5272 
(2006).  This is supported by the medical evidence of record 
which shows that he has arthritis of the left ankle.  The 
November 1999 and March 2000 VA examination reports reveal 
that the veteran has limitation of motion of the left ankle 
with dorsiflexion to 5 degrees and plantar flexion to 20 
degrees.  For reference the Board notes that the normal range 
of motion of the ankle is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees, with limited inversion and 
eversion motions.  38 C.F.R. § 4.71 Plate II (2006).  There 
is also objective evidence of pain on motion and tenderness.  
However, there is no evidence of swelling, effusion, 
deformity, muscle spasm, or instability.  Given that the 
veteran has arthritis of left ankle with marked impairment in 
the range of motion and complaints of pain and swelling on 
use, the Board concludes that his service-connected left 
ankle disorder is most appropriately rated as a marked 
limitation of motion of the ankle, and a 20 percent 
disability rating is appropriate in this matter.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5272 (2006).  

With respect to DeLuca v. Brown, supra, the Board recognizes 
that VA examination conducted in November 1997 and November 
1999 identified function loss due to pain and during flare-
ups.  The Board, however, finds that the effects of pain due 
to the veteran's service-connected left ankle disability are 
contemplated in the 20 percent rating assigned to the 
condition.  Overall, a review of the competent medical 
evidence finds no indication that pain, due to disability of 
the left ankle, has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected left 
ankle disorder, without which the 20 percent evaluation could 
not be justified.  The Board has considered the veteran's 
claim for an increased rating for his musculoskeletal 
disability under all appropriate diagnostic codes.  VA 
records include radiographic evidence of arthritis of the 
left ankle along with limitation of motion and pain.  As 
stated above, painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).  
This has been accomplished in the present case as the veteran 
is assigned a 20 percent disability rating for his left ankle 
disorder.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  


Entitlement to an evaluation in excess of 40 percent, 
effective February 7, 2002, for a left ankle disability  

VA regulations provide that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2006).  The regulations cite as 
an example that combined evaluations for disabilities below 
the knee shall not exceed the 40 percent evaluation under 
Diagnostic Code 5165.  The 40 percent rating may be further 
combined with rating for disabilities above the knee but not 
to exceed the above-the-knee amputation elective level.  Id.  

This rule establishes that the veteran cannot receive a 
rating in excess of 40 percent for his service-connected left 
ankle disability.  Any assertion that the veteran's left 
ankle disability warrants a rating in excess of 40 percent is 
precluded by the regulations.  

Entitlement to an extraschedular evaluation  

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds that there has 
been no showing by the veteran that his service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  

The Board is aware that the report of the September 2004 VA 
examination indicates that the veteran was still employed at 
a fire station, in a job that did not require much walking or 
any exertional effort.  He had missed about 30 days of work 
in the last 12 months, using all of his sick leave and now 
using vacation time.  Nevertheless, it is found that the 
evaluation of 40 percent appropriately contemplates the 
severity of these complaints.  In addition, the veteran's 
left ankle has been evaluated with temporary total 
evaluations for convalescence.  Thus, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left ankle disability does not warrant the 
claimed increased evaluations on any basis.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran was provided with copies of rating decisions 
dated in August 1995 and May 2003; a statement of the case 
dated in September 1995; and supplemental statements of the 
case dated in March 1998 and April 2001.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  The veteran's 
attorney has submitted several legal pleadings that 
demonstrate he is aware of the applicable law (including that 
pertaining to extra-schedular evaluations) and the evidence 
needed to prevail.  The veteran's attorney signed a Joint 
Motion for Remand in April 1999.  He submitted additional 
argument in August 1999, and a Motion for Reconsideration in 
December 2001 and March 2006.  The veteran and his attorney 
have not argued or demonstrated any prejudice to the veteran.  
The Board finds that there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in a VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  In 
July 2006 correspondence, he indicated that he had no further 
argument to submit.  VA has also conducted VA examinations 
with respect to the claims on appeal.  Therefore, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

ORDER

An evaluation in excess of 20 percent for a left ankle 
disability, effective prior to February 7, 2002, is denied.

An evaluation in excess of 40 percent for a left ankle 
disability, effective February 7, 2002, is denied.  


			
	JOHN J. CROWLEY	GARY L. GICK
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


